Motions for an extension of time granted insofar as to extend defendants-appellants’ time to serve their answers to 10 days after service upon their attorney of a copy of the order of this court determining said appeal, with notice of entry thereof, on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before December 11, 1962, with notice of argument for the January 1963 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Valente, McNally and Eager, JJ.